Citation Nr: 1456726	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

A copy of a DD Form 214 shows the Veteran had active military service from June 1981 to May 1984.  A document labeled "DOD Inquiry" associated with the Veteran's "Virtual VA" electronic file shows additional active duty served from January 1986 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Although the Veteran expressly filed a claim for service connection for PTSD alone, claims of service connection for a psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder as shown on the title page of this decision.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  This matter was previously remanded to the AMC for further development, including an opinion addressing the current nature and etiology of the Veteran's psychiatric disorders.  In particular, the Board asked that if a diagnosis of any acquired psychiatric disability is warranted, the examiner should provide an opinion as to whether that disability was at least as likely as not caused or aggravated by one or more of the Veteran's service connected disabilities.  Although the VA examiner did not find a diagnosis of PTSD to be warranted, a diagnosis of polysubstance dependence was found to be clearly substantiated by the record.  See September 2014 VA Addendum Opinion.  The examiner opined that this disorder was not service-connected; however, no opinion was provided as to whether the Veteran's polysubstance dependence was due to or a result of his service connected lumbar spine disability with radiculopathy and/or his left knee disability.  

The record is replete with references to the Veteran's alcohol, cocaine and marijuana use, and indicates that this use began in the 1990s.  See April 2014 Medical Record (discussing history of Veteran's substance abuse).  The Board also notes that the Veteran underwent several surgeries on his back during this time.  See December 1997 Medical Record; see also February 1998 Medical Record.

Although VA law and regulations preclude an award of direct service connection for disability that originated due to substance abuse, the United States Court of Appeals for the Federal Circuit has held that there can be compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  

Thus, for the reasons stated above, the Board finds a remand is necessary for a new VA examination or addendum opinion addressing whether the Veteran's currently diagnosed polysubstance dependence is due to or a result of the Veteran's service-connected low back and/or knee disabilities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records that are relevant to the Veteran's mental health or polysubstance dependence.  If no relevant records exist, then the claims file should be annotated to reflect such and the Veteran notified.  

2.  After obtaining any outstanding treatment records and incorporating them into the claims file, return the claims file to the examiner who provided the September 2014 addendum opinion.  If that VA examiner is not available, obtain a medical opinion from another qualified person.  If an additional examination is deemed necessary to respond to the request, one should be scheduled. 

After reviewing the claims file and conducting any necessary examination of the Veteran, the reviewer/examiner should discuss whether it is at least as likely as not that the Veteran's polysubstance dependence is caused or aggravated by one or more of his service-connected disabilities (lumbar spine disability with radiculopathy and/or his left knee disability).

The examination report or addendum opinion should include a complete rationale for all opinions expressed. 
 
If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be accomplished before the claim is re-adjudicated.  

3.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




